t c memo united_states tax_court stanley joseph jennings petitioner v commissioner of internal revenue respondent docket no filed date stanley joseph jennings pro_se robert d kaiser for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 of dollar_figure for dollar_figure for and dollar_figure for - - petitioner contends that he made charitable gifts of cash property and articles to be published following concessions ’ the issues for decision are whether petitioner is entitled to deduct charitable_contributions of dollar_figure for dollar_figure for and dollar_figure for as he contends zero as respondent contends or some other amount we hold that he may not deduct any charitable_contributions for the years in issue whether petitioner is liable for the accuracy-related_penalties under sec_6662 we hold that he is section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner lived in lima ohio when the petition was filed he worked for the ford motor co in the years in issue ' petitioner concedes that he may not deduct amounts that he paid for a banguet for his parents gasoline dental care lawn care household repairs and maintenance in the notice_of_deficiency respondent disallowed petitioner’s dollar_figure ira contribution for petitioner offered no evidence and makes no argument on this issue thus petitioner has conceded this issue see eg 100_tc_367 96_tc_226 91_tc_524 ndollar_figure 89_tc_46 87_tc_56 a petitioner’ s contributions petitioner’s father was a minister petitioner was the organist for the grace apostolic church in lima in on date before the years in issue petitioner paid dollar_figure to buy a speaker for the organ in that church he donated the speaker to the church on a date not specified in the record petitioner did not attend church during the years in issue petitioner deposited dollar_figure at bank one in lima ohio on date to open a savings account bank one account he wrote in an account register the date and amount of his deposits the date and amount of his withdrawals and some of the recipients or uses of his withdrawals from the bank one account for and the amounts and dates of deposits and withdrawals that petitioner wrote in the account register corresponded to bank one deposit and withdrawal receipts for and petitioner wrote dates descriptions and amounts of his withdrawals in and in the account register as follows - - date description may withdrawal may withdrawal tithes gift june withdrawal tithes gift june withdrawal gift b d contr july withdrawal tithe sis b d gift july withdrawal july gift withdrawal bradfield building fund sept tithe withdrawal world challenge oct withdrawal - tithe sec_30 oct withdrawal -- contr dec withdrawal --- tithes gift dec withdrawal - tithes contr gift jan withdrawal -- gift feb withdrawal tithes gift apr withdrawal apr tithes withdrawal - m-bd gift apr withdrawal gift may gift withdrawal world challenge may withdrawal jun contr withdrawal gift july tithes withdrawal gift july withdrawal aug withdrawal b b d gift sept contr withdrawal lou gehrig’s assoc sept withdrawal nov tithes withdrawal amer canc assoc nov withdrawal tithes petitioner wrote articles on inspirational similar topics and gave them to topaz inc topaz self-help amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number and which is located in grand rapids michigan topaz published petitioners’ articles in the afro-american gazette magazine not seek or accept compensation_for the articles he gave to topaz the african american and take pride community newspaper petitioner did petitioner spent dollar_figure to mail copies of the afro- - - american gazette the african american magazine and take pride community newspaper to organizations which are not identified in the record in lima and findlay ohio in b petitioner’s income_tax returns for and petitioner called his local office of the internal_revenue_service irs and spoke to marlene a bunten bunten an irs problem_resolution_officer sometime between and bunten told petitioner that he could deduct charitable_contributions on schedule a of his income_tax returns that instructions for claiming the deduction were in the booklet that the irs provides with his return and that he would be required to prove his contributions petitioner told bunten well i’m going to try anyway and see what happens on a date not specified in the record petitioner wrote ona by paper tithes illegible word dollar_figure tabernacle of god the by paper petitioner deducted the following amounts as charitable_contributions for and description cash or check dollar_figure dollar_figure dollar_figure other than cash or check dollar_figure dollar_figure dollar_figure carryover from prior year dollar_figure dollar_figure dollar_figure total charitable dollar_figure dollar_figure dollar_figure contribution the schedules a for the years in issue contain the phrase cash or check however none of petitioner’s contributions were by check - - opinion a charitable deductions petitioner contends that he may deduct charitable_contributions in the amounts of dollar_figure for dollar_figure for and dollar_figure for respondent contends that petitioner may not deduct any of those amounts we agree with respondent primarily because petitioner has not substantiated the contributions as required by sec_170 taxpayer must verify claimed contribution under regulations prescribed by the secretary and sec_1_170a-13 income_tax regs and secondarily because he has not shown that he made contributions to organizations described in sec_170 cash contributions during the years in issue petitioner contends that he may deduct charitable gifts of cash without any documentary proof we disagree petitioner must substantiate the date amount and donee of charitable_contributions of money with a a canceled check b a receipt from the donee organization or c in the absence of a canceled check or receipt other reliable written records see sec_1_170a-13 income_tax regs see also coffman v commissioner tcmemo_2000_7 thorpe v commissioner tcmemo_1998_123 petitioner made no contributions by check and had no receipts for any cash contributions during the years in issue - he testified that he sometimes contributed cash anonymously so that a recipient could not identify him as the donor petitioner points out that schedule a refers to charitable gifts by cash or check and contends that this means that he may deduct cash contributions in the amounts he claims we disagree a taxpayer with no canceled checks or receipts must verify charitable_contributions with other reliable written records showing the name of the donee the date and the amount of the contribution see sec_1_170a-13 income_tax regs factors showing whether a document other than check or receipt is adequate to substantiate a charitable gift include the contemporaneous nature of the writing the regularity of the recordkeeping and for small contributions the existence of any written document or other evidence from the donee organization which shows that it received the gift even if it is not a receipt eg a button emblem or other token regularly given by the organization to a donor see sec_1_170a-13 a income_tax regs petitioner contends that he may use the by paper and his account register to verify his charitable_contributions there is no evidence showing when petitioner prepared the by paper petitioner contends that he wrote the information on on brief petitioner contends that he prepared the by paper after he spoke to bunten there is no evidence that petitioner spoke to her in - - the by paper after he telephoned the church however there is no evidence about when petitioner telephoned the church or to whom he spoke thus petitioner has not shown that his preparation of the by paper was contemporaneous or part of a regular recordkeeping procedure see sec_1 170a- a a and b income_tax regs the by paper does not establish that petitioner made a charitable_contribution of dollar_figure petitioner contends that his account register establishes that he made charitable_contributions of dollar_figure in and dollar_figure in we disagree sec_1_170a-13 i111 income_tax regs requires that the name of the donee be shown on the reliable written record petitioner did not list the names of the donees for withdrawals of dollar_figure for and dollar_figure for he also testified that he contributed unspecified amounts of cash to what he said was the lou gehrig’s disease association through the wife of his former pastor in chicago because his former pastor had contracted lou gehrig’s disease he also testified that he contributed an unspecified amount of cash to his neighbor who gave it to the american cancer society ’ petitioner testified that he contributed to the american cancer society which is listed in irs publication however petitioner has no record showing that he made a contribution to the american cancer society he did not testify when or how much he gave to the american cancer society - petitioner did not testify when he made those gifts he has no records or receipts for these contributions he listed as donees the bradfield building fund dollar_figure in world challenge dollar_figure in and dollar_figure in lou gehrig’s disease association dollar_figure in and american cancer association dollar_figure in as donees the register shows the dates and amounts of the withdrawals but not the dates and amounts of contributions petitioner must show that the donees are organizations described in sec_170 see sec_170 none of the organizations petitioner named were listed in irs publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 during the years in issue petitioner did not show that the bradfield building fund world publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 contains a list of organizations with outstanding rulings or determination letters holding that contributions to these organizations are deductible the list is not all-inclusive if an organization is not listed but has received a determination_letter from the irs contributors are generally permitted to deduct their donations however if an organization has not received such a letter contributors are not permitted to deduct their donations unless it is an organization described in sec_170 a state a possession_of_the_united_states or any political_subdivision of the foregoing or the united_states or the district of columbia -- - and american cancer challenge lou gehrig’s disease association association are organizations described in sec_170 we have allowed charitable deductions for contributions made after when sec_1_170a-13 and b income_tax regs applies where certain facts were present such as contributions to churches which clearly qualify under sec_170 direct contributions from the taxpayers to the churches and regular attendance at and giving to the churches see eg fontanilla v commissioner tcmemo_1999_156 meeks v commissioner tcmemo_1998_109 drake v commissioner tcmemo_1997_487 those facts are not present here we conclude that petitioner may not deduct any of his claimed cash contributions for the years in issue contribution of articles and postage petitioner contends that he may deduct an unspecified amount for articles and dollar_figure for postage during the years in issue as a contribution to topaz he contends that topaz is an organization described in sec_170 topaz was not listed in irs publication for the years in issue petitioner believed that topaz was a charitable_organization because it donated the proceeds from the sale of its magazines and amyotrophic lateral sclerosis association an organization that helps to find a cure for lou gehrig’s disease is listed in irs publication however petitioner has not shown that he made contributions to that organization newspapers to the american negro college fund and provided other scholarships and grants that does not convince us that topaz is an organization described in sec_170 petitioner points out that he gave respondent the telephone number for topaz’s chief_executive_officer and contends that respondent should have verified topaz’s status we disagree petitioner bears the burden_of_proof see rule a to be eligible for a charitable deduction for the articles petitioner must among other requirements establish the fair_market_value of the articles at the time of the contribution and show the method he used to estimate the value see sec_1 170a- b income_tax regs petitioner did not offer any evidence of the fair_market_value of the articles petitioner said that topaz’s chief_executive_officer offered to pay him the going rate but he did not say how much that was we conclude that petitioner may not deduct any amount for the articles that he gave to topaz in the years in issue excess charitable_contributions carried over from prior years petitioner testified that he made charitable_contributions from to totaling more than dollar_figure which he did not deduct on any of the tax returns he filed before his return he deducted dollar_figure in dollar_figure in and dollar_figure in as excess charitable_contributions carried over from prior years -- petitioner testified that he believes he has contributed more than dollar_figure since the only specific gift that he identified is the speaker for the organ he donated to the church petitioner had a receipt for the speaker that he bought on date however the receipt does not show that he contributed it or if he did when he contributed it he did not identify any other specific gifts donees dates or amounts or offer any other evidence substantiating his charitable_contributions before petitioner did not show that any amounts qualified as charitable_contributions in prior years or that any excess charitable_contributions existed from prior years that were available to be carried over to and see sec_170 we conclude that petitioner may not deduct any charitable_contributions carried over from prior years conclusion we conclude that petitioner may not deduct any amount as charitable_contributions for or or excess charitable_contributions carried over to or b accuracy-related_penalties for negligence and substantial_understatement of tax petitioner contends that he was not negligent because he sought advice from bunten we disagree bunten told petitioner that he was required to substantiate charitable deductions petitioner deducted the amounts without having adequate substantiation petitioner makes no other argument that he is not liable for the accuracy-related_penalty under sec_6662 we conclude that petitioner is liable for the accuracy- related penalty for each of the years in issue cc whether respondent should be sanctioned petitioner contends that we should sanction respondent because he alleges that respondent violated his procedural rights under sec_6001 sec_6011 sec_6012 and sec_6703 irs publication your rights as a taxpayer and irs privacy_act notice by failing to explain a document relating to his tax_year which is not before the court and by refusing to settle this case we disagree petitioner has not shown that respondent violated his rights in any way we conclude that sanctions are not appropriate on this record to reflect the foregoing decision will be entered for respondent
